

116 S1352 IS: To improve the quality and timeliness of Federal permitting and review processes with respect to critical mineral production on Federal land, and for other purposes.
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1352IN THE SENATE OF THE UNITED STATESApril 22, 2021Ms. Murkowski (for herself, Mr. Sullivan, Mr. Cramer, Mr. Risch, Mr. Tillis, Mrs. Capito, Mr. Crapo, Mr. Daines, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo improve the quality and timeliness of Federal permitting and review processes with respect to critical mineral production on Federal land, and for other purposes.1.Critical minerals supply chains and reliability(a)Definition of critical mineralIn this section, the term critical mineral has the meaning given the term in section 7002(a) of the Energy Act of 2020 (Public Law 116–260; 134 Stat. 2562; 30 U.S.C. 1606(a)).(b)Sense of congressIt is the sense of Congress that—(1)critical minerals are fundamental to the economy, competitiveness, and security of the United States;(2)many critical minerals are only economic to recover when combined with the production of a host mineral;(3)to the maximum extent practicable, the critical mineral needs of the United States should be satisfied by minerals responsibly produced and recycled in the United States; and(4)the Federal permitting process has been identified as an impediment to mineral production and the mineral security of the United States.(c)Federal permitting and review performance improvementsTo improve the quality and timeliness of Federal permitting and review processes with respect to critical mineral production on Federal land, the Secretary of the Interior, acting through the Director of the Bureau of Land Management, and the Secretary of Agriculture, acting through the Chief of the Forest Service (referred to in this section as the Secretaries), to the maximum extent practicable, shall complete the Federal permitting and review processes with maximum efficiency and effectiveness, while supporting vital economic growth, by—(1)establishing and adhering to timelines and schedules for the consideration of, and final decisions regarding, applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land;(2)establishing clear, quantifiable, and temporal permitting performance goals and tracking progress against those goals;(3)engaging in early collaboration among agencies, project sponsors, and affected stakeholders—(A)to incorporate and address the interests of those parties; and(B)to minimize delays;(4)ensuring transparency and accountability by using cost-effective information technology to collect and disseminate information regarding individual projects and agency performance;(5)engaging in early and active consultation with State, local, and Tribal governments—(A)to avoid conflicts or duplication of effort;(B)to resolve concerns; and (C)to allow for concurrent, rather than sequential, reviews;(6)providing demonstrable improvements in the performance of Federal permitting and review processes, including lower costs and more timely decisions;(7)expanding and institutionalizing Federal permitting and review process improvements that have proven effective;(8)developing mechanisms to better communicate priorities and resolve disputes among agencies at the national, regional, State, and local levels; and(9)developing other practices, such as preapplication procedures.(d)Review and reportNot later than 1 year after the date of enactment of this Act, the Secretaries shall submit to Congress a report that—(1)identifies additional measures, including regulatory and legislative proposals, if appropriate, that would increase the timeliness of permitting activities for the exploration and development of domestic critical minerals;(2)identifies options, including cost recovery paid by permit applicants, for ensuring adequate staffing and training of Federal entities and personnel responsible for the consideration of applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land;(3)quantifies the period of time typically required to complete each step associated with the development and processing of applications, operating plans, leases, licenses, permits, and other use authorizations for critical mineral-related activities on Federal land, including by—(A)calculating the range, the mean, the median, the variance, and other statistical measures or representations of the period of time; and (B)taking into account other aspects that affect the period of time that are outside the control of the Executive branch, such as judicial review, applicant decisions, or State and local government involvement; and(4)describes actions carried out pursuant to subsection (c).(e)Performance metricNot later than 90 days after the date of submission of the report under subsection (d), and after providing public notice and an opportunity to comment, the Secretaries, using as a baseline the period of time quantified under paragraph (3) of that subsection, shall develop and publish a performance metric for evaluating the progress made by the Executive branch to expedite the permitting of activities that will increase exploration for, and development of, domestic critical minerals, while maintaining environmental standards.(f)Annual reportsNot later than the date on which the President submits the first budget of the President under section 1105 of title 31, United States Code, after publication of the performance metric required under subsection (e), and annually thereafter, the Secretaries shall submit to Congress a report that—(1)summarizes the implementation of recommendations, measures, and options identified in paragraphs (1) and (2) of subsection (d);(2)using the performance metric developed under subsection (e), describes progress made by the Executive branch, as compared to the baseline developed pursuant to subsection (d)(3), in expediting the permitting of activities that will increase exploration for, and development of, domestic critical minerals; and(3)compares the United States to other countries in terms of permitting efficiency and any other criteria relevant to the globally competitive critical minerals industry.(g)Individual projectsEach year, using data contained in the reports submitted under subsection (f), the Director of the Office of Management and Budget shall prioritize inclusion of individual critical mineral projects on the website operated by the Office of Management and Budget in accordance with section 1122 of title 31, United States Code. 